Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Application

This Office-Action acknowledges the Amendment filed on 1/14/2021 and is a response to said Amendment.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-14 of U.S. Patent No. 8998720. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the instant invention is interpreted as a broader interpretation of U.S. Patent No. 8998720. The main difference is that U.S. Patent No. 8998720 is directed towards a “media appliance” whereas the instant invention is .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24/34 discloses “determining a delineation in the video game activity based on an unscheduled event within the video game”. However, there is no such disclosure in the specification of what an “unscheduled event” is. The closest disclosure the Examiner could find is in paragraphs 34 and 96 of the PG-Pub (US 20200084167) which discloses that the delineation is when a player dies or loses within the video game. Based on the specification, it seems the applicant is disclosing that a player dying is considered an unscheduled event. While this may be partially correct, this does not work if a player is actually choosing to die. In that case, a player dying would not be an unscheduled event but more of a predetermined event. All in all, the specification does not go into detail what an “unscheduled event” let alone recite that a player dying is considered an unscheduled event. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24/34 discloses “determining a delineation in the video game activity based on an unscheduled event within the video game”. However, Claim 25/35 discloses that this “unscheduled event” would be that of a player dying or losing within the video game. This is viewed as ambiguous because players dying in a video game are not considered unscheduled events. While a player not wanting to die and ending up dying can be construed as an unscheduled event, a player choosing to die is not considered an unscheduled event. Further clarification would be required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-28, 32-38, and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) in view of Poupon et al., WO2008015369 (Poupon) and Parker et al., US 9266017 (Parker).Regarding Claims 24, 34.  
receiving an input from a control device (Fig 1, elem 104a-b, para 26) allowing a user to control output of signals from the video game console to a screen during a video game (Fig 1, elem 121, para 25); and 
executing a communication client application on the video game console (para 23, 28. The console executes video game programs. Those video games are interpreted as client application.) to allow the user to conduct bidirectional communications with other users via a packet-based network (Fig 3, elem 302, para 40-43, 49-51. Players can play over a network as well as chat with on another and is interpreted as conducting bidirectional communications with other player via a packet-based network), and output notifications to the user of incoming communication events received from the other users over the packet-based network (Abstract, para 7-9, 52. Visual indicators of incoming voice can be provided to the network and is interpreted as output notifications).
While Danieli discloses of a communication system in which players using their respective gaming console can communicate with one another over a network (Abstract, para 7), Danieli failed to disclose wherein the execution of the communication client application further comprises: deferring one or more of said notifications of incoming communication events received during video game activity of the video game based on a user-setting; determining a delineation in the video game activity; and automatically outputting the one or more notifications to the user following said delineation.

Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to incorporate Poupon’s teachings with Danieli because sometimes users may not want to be disturbed while busy as taught by Poupon. In this case, since Danieli is directed towards generating notifications of incoming communications from other players during an event such as when the player is busy playing a video game, by incorporating Poupon’s teachings, it would allow users to suspend notifications of incoming communications during video gaming events on Danieli’s video game system that is based on a user-setting as taught by Poupon.

However, Parker disclose that when it comes to messages being generated, messages from a first user can be presented to second user when one of the second user’s loses as a reminder that the second user is a loser (Col 15, lines 33-41). In this case, Parker is interpreted as teaching that losing is an unscheduled event within a video game because it would be obvious to one of ordinary skill in the art that when players are playing a game against one another competitively, no one wants to lose. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Parker’s teachings with Danieli and Poupon because can let the user know that he/she is losing as taught by Parker. To further elaborate, the combination of Danielli and Poupon is interpreted as teaching that messages can be presented based upon a delineation in a video game wherein such a delineation is actually a scheduled form of delineation (ie: the user scheduling a time in which to receive a message). However, by combining Parker’s teachings with Danielli and Poupon, this means that there is no longer a need to have a scheduled delineation in which to receive message but rather can be done so in an unscheduled manner instead.



Regarding Claims 26, 36. 
Danieli and Poupon further disclose wherein the incoming communication events comprise text, voice, or live video communication between users (Danieli: para 5, 31, 47. Incoming voice is disclosed. Poupon: Fig 2, page 3, lines 21-25. Incoming audio-video is disclosed.).  

Regarding Claims 27, 37. Danieli and Poupon further disclose wherein the delineation is determined based on an API signaling occurrences within the video game (Danieli: para 25. Poupon: page 7, lines 11-22. Game play and communications for Danieli’s invention is implemented over via a server. The software on a server is interpreted as the API that allows one video game console to communicate with another video game console so that players can communicate with one another. Since Poupon discloses that notifications can be deferred, this is interpreted utilizing the API signaling occurrence during play of a video game in order to determine when those notification can be deferred. In other words, the delineation can be determined based on information from the server for the video game on when to defer notifications.).  

Regarding Claims 28, 38. 


Regarding Claims 32, 42. 
Poupon further discloses  wherein the user-setting is arranged to toggle between a first mode of operation in which notifications of incoming communication events received during the video game activity are deferred, and a second mode of operation in which such notifications are not deferred and are instead output to the user during the video game activity (page 14, lines 19-23).  

Regarding Claims 33, 43. 
Danieli further discloses wherein the control device is further configured to receive audio from the user and to communicate audio received from the user to the video game console (Fig 1, elem 144. para 27, 42. Players can chat with one another using the microphone of their headsets.)  

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) and Poupon et al., WO2008015369 (Poupon) and Parker et al., US 9266017 (Parker) as applied to the claims above, and in further view of Fulton et al., US 20050041793 (Fulton).
Regarding Claims 29, 39. Danieli and Poupon and Parker failed to disclose wherein the communication client application is configured to return, prior to said delineation, an automated message to the one or more other users of the one or more incoming communication events received during the video game activity.  
	However, Fulton teaches sending an automated message indicating unavailability of a user to a communication originator because it lets the originator know whether or not the person he/she is attempting to contact is available or not as well as letting the originator know if the communication attempt, such as with text messages, was delivered (para 75, 82, 131)
	Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to incorporate Fulton’s teachings with Danieli and Poupon and Parker because it lets the originator know whether or not the person he/she is attempting to contact is available or not as well as letting the originator know if the communication attempt, such as with text messages, was delivered as taught by Fulton.

Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) and Poupon et al., WO2008015369 (Poupon) and Parker et al., US 9266017 (Parker) and Fulton et al., US .
Regarding Claims 30, 40. Danieli and Poupon and Parker and Fulton failed to disclose wherein the automated message comprises a prediction of the user's expected availability.
	However Peitrow discloses of a dynamic context-based auto-response system (Abstract) wherein automated messages (para 31,35) in response to incoming communications (para 31-32) can be communicated back to the originator (para 38) based on the availability of the user being contacted (Abstract, para 3, 10, 13, 31. In this case, when the user is unavailable, context-based pre-composed messages are sent to the sender conveying the recipient’s unavailability.) in order to allow a user to respond a message that is convenient to him or her (para 34). 
Therefore, it is obvious to one of ordinary skill in the art at the time of the invention to incorporate Peitrow’s teachings with Danieli and Poupon and Parker and Fulton because will help facilitate convenient and accurate user interactions with an incoming caller and allow a user to respond a message that is convenient to him or her as taught by Peitrow.

Claims 31 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danieli, US 20050075885 (Danieli) and Poupon et al., WO2008015369 (Poupon)  and Parker et al., US 9266017 (Parker) and Fulton et al., US 20050041793 (Fulton) as applied to the claims above and in further view of Aguilar, Jr. et al., US 20070265091 (Aguilar).

While the combination of Danieli and Poupon and Parker and Fulton teaches automated messages being sent, they failed to disclose wherein the automated message comprises information about the video game.  
	However, Aguilar teaches that the use of event notifications system in a gaming system in which notifications are made can be based on video games (para 9-11). In this case, since notifications that are sent can be based on video games, this means that anything related notifications being sent can comprise information about video games.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Aguilar’s teachings of presenting notifications within a gaming environment with Danieli and Poupon and Parker and Fulton because it would mean that notifications can be presented during a video game as well as comprise information about the video as taught by Aguilar.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-43 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to the applicant’s argument that the Double Patent be withdrawn, the Examiner disagrees. The amendment to the independent Claim 24 is directed towards 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715